Citation Nr: 1426261	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  08-23 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a neck disability, to include as secondary to the service-connected back disability.

2.  Entitlement to service connection for fibromyalgia, to include as secondary to the service-connected back disability.
	

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana, which denied the benefits sought on appeal.

In March 2009, the Veteran presented testimony at a hearing before the RO personnel.  A copy of the hearing transcript is associated with the claims file.

In May 2012, the Board remanded the Veteran's claims for further development.  The requested action was taken and the case has since been returned to the Board for adjudication.  

The Virtual VA paperless claims processing system contains a brief from the Veteran's representative dated in May 2014 and VA treatment records dated from July 2005 to May 2012.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time.  

The claim for service connection for fibromyalgia, to include as secondary to a service-connected back disability is addressed in the Remand below.  



FINDING OF FACT

The preponderance of the evidence is against a finding that there is a nexus between a current diagnosis of a neck disability and service, or that the Veteran's neck disability was caused or aggravated by the service-connected back disability.


CONCLUSION OF LAW

A neck disability was not incurred in or aggravated by service and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.310 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns 

As noted in the Introduction, the Board remanded the Veteran's claims in May 2012 for additional evidentiary development.  In particular, the Board remanded the Veteran's claims for new VA examinations with opinions.  After obtaining the new VA examinations and opinions, the RO then readjudicated the Veteran's claims in a November 2012 SSOC.

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated in May 2006.  This letter notified the Veteran of the evidence needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  This letter also notified the Veteran of the evidence needed to substantiate the claim for secondary service connection.  
      
      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  As discussed above, a VA examination was obtained in July 2012, whereby the examiner reviewed the Veteran's claims file, examined the Veteran, and provided an opinion.  The VA medical opinion provided was thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.




III.  Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

In order to show a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App.439, 448 (1995).

IV.  Neck Disability

	Factual Background

The Veteran is seeking service connection for a neck disability.  He essentially contends that he has a neck disability as a result of an in-service injury due to falling from a truck or as due to his service-connected back disability.

The service treatment records did not show any complaints or treatment related to the Veteran's neck or cervical spine.  On the Veteran's April 1965 entrance examination, his neck was evaluated as normal, and in his April 1965 Report of Medical History, he did not report any problems with his neck.  In a September 1967 examination, his neck was again evaluated as normal, and in a September 1967 Report of Medical History, he did not report any problems with his neck.  In an April 1968 separation examination, the Veteran's neck was evaluated as normal.

Post-service VA treatment records revealed that the Veteran sustained a fall at work in November 2005.  The Veteran was diagnosed with a cervical strain.  In a November 2005 magnetic resonance imaging (MRI) of the cervical spine, very mild degenerative changes were seen at C4-5.  There was no evidence of fracture.  It was noted that the C7 level was not visible, therefore the examination was limited.  In December 2005, a computerized tomography (CT) scan and an x-ray of the cervical spine were normal.  

Private treatment records dated in November 2005 revealed that while at work, the Veteran slipped on a wet floor and landed on his left buttock, hitting his head on the floor.  The Veteran reported feeling stunned at the time, but did not think that he lost consciousness.  He was taken to the emergency room, where x-rays were performed of the pelvis, thoracic spine, and cervical spine, and a CT was taken of his brain.  His plane films were read as negative.  A cervical spine CT was also normal.  He presented two days after his injury complaining of discomfort in the head and neck, upper neck and lower back, left knee, and left hip.  In a December 2005 treatment note, it was noted that the Veteran has had ongoing pain in the cervical paraspinals, especially around the C7 level.  He also had pain radiating out from that level and into the bilateral trapezius muscles.  He had decreased neck range of motion, and what he described as daily cervicogenic headaches.  On examination, he had tenderness on palpation of the cervical paraspinals, worse at C7.  His neck range of motion was significantly decreased, with the worst being for flexion, extension, and side bending laterally.  The Spurling maneuver caused neck pain bilaterally, but the physician noted that it was somewhat difficult to get the Veteran's neck into position for the Spurling maneuver due to guarding.  The assessment was neck pain in the cervical paraspinals, at the base of the neck, and into the posterior shoulder girdle musculature, especially the trapezius muscles bilaterally, with headaches that were cervicogenic.  In a subsequent December 2005 private treatment record, the Veteran returned for follow-up of his neck pain.  It was noted that he had some mild degree of improvement, which had been slow, with physical therapy.  He reported continued neck and back pain.  On examination, he had significant tenderness to palpation at C7 in the cervical paraspinals.

In a January 2006 private treatment record, the Veteran returned for follow-up of his neck pain.  The physician noted that the Veteran had not made significant improvement in physical therapy, but instead actually had some decrease in the cervical spine range of motion over his two scheduled visits.  In a subsequent January 2006 private treatment note, the Veteran again was seen for follow-up of his neck pain.  

In January 2006, an MRI of the cervical spine revealed minimal degenerative disc changes with mild left uncovertebral hypertrophic changes, but no evidence of fracture or paravertebral muscular abnormality.  A February 2006 private treatment record showed treatment for neck pain.  The Veteran had diffuse tenderness with pain on palpation of the cervical paraspinals and the posterior shoulder girdle musculature.  He also had decreased cervical range of motion.

In a February 2006 private treatment record, the Veteran returned for follow-up of his neck pain.  He had significant tenderness to palpation in the bilateral cervical paraspinals.  It was noted that based on his January 2006 cervical spine MRI showing minimal degenerative disc changes, this pain was not "anything other than a significant flare-up of his fibromyalgia."  In a subsequent February 2006 treatment note, the Veteran complained of ongoing neck pain.  He reported muscle spasm and "locking up."

In a claimant's report for the Veteran's insurance company dated in July 2006, a diagnosis of back pain with lumbar radiculopathy and neck pain was noted.

In a statement from the Veteran dated in July 2006, the Veteran indicated that in service in 1966, he was thrown out of the back of a military truck when it encountered rough terrain.  He indicated that he was taken to the dispensaray for evaluation and the doctor told him he was "only bruised" and gave him medication for the pain.  The Veteran noted that there was no follow-up or x-rays obtained.  He indicated that he did not complain because he did not want to be considered a "slacker."  The Veteran reported that he had ongoing discomfort and took aspirin for the pain.  He again noted that he did not complain at the time of his discharge because he was young and did not think it was a big deal at the time.  Although the Veteran specifically mentioned resulting back pain from this incident, he did not discuss any neck pain.

The Veteran also submitted several buddy statements corroborating his account of the in-service accident, in which he fell out of a moving truck.

In a VA examination dated in December 2006, no neck abnormalities were noted and a diagnosis for the neck was not rendered.

In his March 2009 hearing testimony, the Veteran described the incident in service in which he fell out of a moving truck.  He indicated his belief that this incident caused his current neck condition.

In a VA examination dated in July 2012, the examiner diagnosed the Veteran with a cervical strain.  The examiner noted that the record indicated that in November 2005, the Veteran slipped on a wet floor at work, striking his buttock and head with resulting neck pain.  The examiner noted that an MRI at that time noted minimal degenerative changes with mild left uncovertebral hypertroic changes.  The Veteran reported his belief that his neck pain stems from his initial injury while in the service, and has been aggravated by other events, such as the fall at work noted above.  He also indicated that he was unsure if his fibromyalgia affected his neck pain.  He noted numerous muscle spasms.  The examiner found that the Veteran's neck disability was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner explained that the Veteran's neck injury was caused by slipping on a wet floor and falling while at work.  The examiner found that the Veteran's neck disability was not related in any way to anything, including his back injury due to falling from a truck in service.  The examiner indicated that she could determine a baseline level of severity of the Veteran's neck disability based upon the medical evidence available.  She pointed to the Veteran's range of motion noted in a January 2006 physical therapy, and the range of motion done in the assessment for Social Security Disability in December 2006.  The examiner found that the current severity of the Veteran's condition was not greater than the baseline.

	Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a neck disability is not warranted.

With respect to service connection on a direct basis, the Veteran has been diagnosed with a cervical strain.  Accordingly, as there is a current neck disability, the first Shedden element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  

The Board finds that the weight of the evidence is against a finding that the Veteran's current neck disability is etiologically related to the Veteran's active duty service on a direct basis. 

In reaching this conclusion, the Board has considered the lay evidence offered by the Veteran to VA.  This includes his statements, in which he asserted his belief that his neck disability is related to his service.  In general, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The Board has carefully considered the Veteran's lay assertions.  The Board acknowledges that a layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, while the Veteran is competent to report symptoms such as neck pain, the diagnosis of a cervical strain requires that a person be qualified through education, training, or experience to offer a medical diagnosis.  For this reason, his neck disability, diagnosed as a cervical strain, is not a simple medical condition and the Veteran is not competent to render a diagnosis.  Furthermore, the determination as to the etiology of a cervical strain requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  See 38 C.F.R. § 3.159.  Here, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current neck disability and the Veteran's active duty service.  In fact, the only medical opinion addressing the etiology of the neck disability weighs against the claim.  

The Board finds that the July 2012 VA opinion offers the strongest and most persuasive opinion and rationale regarding the etiology of the Veteran's neck disability.  This examiner reviewed the Veteran's entire claims file and medical history.  In formulating her opinion, the examiner found that the Veteran's currently diagnosed neck disability was caused by a November 2005 incident in which the Veteran slipped on a wet floor and fell while at work.  The examiner found that the Veteran's neck disability was not related in any way to service, including injury due to falling from a truck in service.  

With respect to service connection on a secondary basis, the evidence fails to show that the Veteran's neck disability was either caused by or aggravated by his service-connected back disability.  In this regard, the July 2012 VA examiner found that the Veteran's neck disability was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner explained that the Veteran's neck injury was caused by slipping on a wet floor and falling while at work.  The examiner found that the Veteran's neck disability was not related in any way to anything, including his back injury due to falling from a truck in service.  The examiner indicated that she could determine a baseline level of severity of the Veteran's neck disability based upon the medical evidence available.  She pointed to the Veteran's range of motion noted in a January 2006 physical therapy note, and the Veteran's range of motion done in the assessment for Social Security Disability in December 2006.  The examiner found that the current severity of the Veteran's condition was not greater than the baseline.

The Board finds the July 2012 opinion to be adequate and reliable and affords it great probative weight.  Moreover, it stands uncontradicted by any other competent opinion of record.  Furthermore, the Board notes that the medical evidence of record is in line with the examiner's opinion; the Veteran did not start seeking treatment for neck pain until after the incident in which he fell at work in November 2005.

Considering the above, the Board finds that the opinion of the July 2012 examiner adequately explains why the Veteran's current neck disability is most likely related to his November 2005 slip and fall at work, rather than his in-service injury, or his service-connected back disability.  The Board therefore finds that the expert opinion of the VA physician greatly outweighs any opinion of the Veteran regarding the onset and etiology of the Veteran's neck disability.  As discussed, the etiology of the Veteran's neck disability is a complex medical matter beyond the knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Therefore, whether the Veteran's neck disability was caused by service or secondary to his service-connected back disability requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  The VA opinion is highly probative as it reflects the VA examiner's specialized knowledge, training, and experience as to the etiology of the Veteran's neck disability, as well as consideration of all relevant lay and medical evidence of record.  

In summary, the weight of the evidence does not support a finding that the Veteran's current neck disability is etiologically related to a disease, injury, or event in service, to include the Veteran's service-connected back disability.  As a result, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for a neck disability, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for a neck disability, to include as secondary to the service-connected back disability, is denied.


REMAND

Although the Board regrets the additional delay, the Board finds the claim for entitlement to service connection for fibromyalgia must again be remanded for further development.

In the May 2012 remand, the Board found that a clarifying VA examination would be probative in ascertaining whether the Veteran's fibromyalgia is related to either his active duty service or his service-connected back disability.  In July 2012, the RO provided the Veteran with a VA examination for his claimed fibromyalgia.  The examiner diagnosed the Veteran with fibromyalgia and found that the Veteran's fibromyalgia was less likely than not proximately due to or the result of the Veteran's service-connected back disability.  She explained that fibromyalgia is a chronic pain disorder with unknown etiology.  The examiner indicated that there is no current evidence that a single event causes fibromyalgia; it is thought that fibromyalgia may be based in part on a genetic basis.  The examiner further found that the Veteran's fibromyalgia was not at least as likely as not aggravated beyond its natural progression by the Veteran's service-connected back disability.  Her rationale was that the Veteran's complaints increased after a fall while at work in which he injured his left hip and neck.

The Board finds that the VA examiner's justification for the conclusion that the Veteran's fibromyalgia was not at least as likely as not aggravated beyond its natural progression by the Veteran's service-connected back disability was not supported by an adequate rationale.  Although the examiner found that the Veteran's complaints regarding his fibromyalgia increased after a fall while at work in which he injured his left hip and neck, the examiner failed to address the fact that the Veteran also re-injured his service-connected back disability during this fall.  The examiner also failed to note and discuss the January 2006 private treatment note, in which the physician indicated his belief that a number of the Veteran's complaints were related to an exacerbation of his pre-existing fibromyalgia following the November 2005 fall.  As such, a new opinion is necessary to determine whether the Veteran's fibromyalgia is etiologically related to his active duty service or was caused or permanently aggravated by his service-connected back disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Prior to any examination, with the Veteran's assistance, the RO should obtain any outstanding records of pertinent private and VA treatment.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Thereafter, provide the claims file to an appropriate medical professional who is qualified to offer an opinion regarding the nature and etiology of the Veteran's diagnosed fibromyalgia.  The examiner must provide an opinion, with supporting rationale, as to the following:

a.  Whether it is at least as likely as not (50 percent or greater) that the Veteran's fibromyalgia is etiologically related to his active military service, to include an in-service injury due to falling from a truck; and

b.  Whether it is at least as likely as not (50 percent or greater) that the Veteran's fibromyalgia was either (i) caused or (ii) aggravated (ie. Permanently worsened beyond the normal progression of the disability) by his service-connected back disability.  The examiner should note and discuss the January 2006 private treatment note, in which the physician indicated his belief that a number of the Veteran's complaints were related to an exacerbation of his pre-existing fibromyalgia following the November 2005 fall.  

The examiner should indicate in his/her report that the claims file was reviewed.  All opinions expressed should be accompanied by a supporting rationale.

3.   After the development has been completed, adjudicate 
the claim.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


